DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
	No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application numbers 201910857191.6 and 201910857217.7 both filed in China concurrently on 09/11/2019) required by 37 CFR 1.55 both electronically retrieved on 08/11/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered. 
Specification
The disclosure is objected to because of the following minor typographical informalities:
Specification page 3, line 8, page 4, line 30 and page 8, line 2 uses “lager” instead of “larger.”
Specification page 6, line 22 refers to light beam controller as 12 but 12 is already defined a first collimator. 
Specification page 7, lines 17-18 state, “may has a lower” could benefit from rephrasing for the purpose of clarity. 
Specification page 10, line 18 states, “may be work for a long time” could benefit from rephrasing for the purpose of clarity. 
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- STEALTH DICING METHOD INCLUDING FILAMENTATION AND APPARATUS THEREOF--.

A. Rejections based on primary reference Hosseini. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0126573 A1 to Hosseini et al. (“Hosseini”) with evidential support given by chapter entitled Some Fundamental Concepts of Femtosecond Laser Filamentation by S.L. Chin et al. (“Chin”).
Regarding independent claim 1, Hosseini teaches a stealth dicing method (abstract states, “A method is provided for the internal processing of a transparent substrate in preparation for a cleaving step.”), comprises:
generating, by a laser, a laser beam of femtosecond pulses (as stated in paragraphs 0048 and 0099: femtosecond laser may be used for Hosseini’s invention), and focusing by a focusing element 12 (“lens”, Figure 2b; throughout written description) the laser beam 10 (“laser pulses”; Figure 2b; throughout written description) on a surface of material 14 (“substrate”; Figure 2b; throughout written description) to be diced to form light filament 20 (“filament”; Figure 2b; filamentation is discussed throughout written description. In the embodiment of Figure 2b the laser and lens combination appears to focus the resulting laser beam onto the front surface of 14 and also causes a suppressed [i.e., not long] filamentation 20) in the material 14 to be diced, wherein a peak power of the laser beam is greater than a power threshold (i.e.,  as explained throughout written description [paragraphs: abstract, 0043, 0045, 0048-0049 etc…] there is self-focusing and defocusing -- therefore as made clear from the evidential support from Chin in page 246 and equation 12.1 and explanation before equation -- it is necessary to have the peak power more than the threshold/critical power in order to obtain self-focusing and defocusing) of forming the light filament 20 in the material 14 to be diced;
generating a dynamic-equilibrium plasma channel (i.e., as explained supra) in the material 14 to be diced by means of self-focusing and defocusing effect (i.e., as explained supra) of plasma generated by ionizing the material 14 to be diced;
forming a modified layer (i.e., as per abstract and throughout written description there is a filament modification zone) through the plasma channel to realize the stealth dicing of the material 14 to be diced.
Regarding claim 5, Hosseini teaches wherein the material to be diced is at least one of silicon, silicon carbide, sapphire and semiconductor (refer to paragraphs 0013-0014: there is silicon and sapphire).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0126573 A1 to Hosseini et al. (“Hosseini”) in view of chapter entitled Some Fundamental Concepts of Femtosecond Laser Filamentation by S.L. Chin et al. (“Chin”).
Regarding claims 2-4, Hosseini teaches all claim limitations from claim 1 from which claims 2-4 depend directly or indirectly. Hosseini also teaches of self-focusing and defocusing that requires the peak power to be greater than the threshold power. 
However Hosseini does not expressly mention a peak power range or diameter and length ranges for the plasma channel for femtosecond laser processing for filamentation. 
	 Chin teaches in page 257 of a peak power of 1 tetrawatt and in combination with Hosseini when viewed as a whole together suggests that the peak power range and diameter and length ranges are [i] result-effective variables1 that may be [ii] optimized2 given the general conditions of the claim. These are result-effective variables that depend on the type of lasers, lens and material to be processed along with the general condition of the length of filament needed. The general condition of the claim structure is taught by Hosseini and Chin that also make obvious and teaches all the claim limitations of claim 1 from which claims 2-4 depend.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Hosseini’s invention with Chin’s invention would have been beneficial in order to optimize filamentation using femtosecond lasers from Chin as applied to Hosseini. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Hosseini’s and Chin’s invention with optimization of a result-effective variable would have been beneficial in order to create the most optimal method depending on the material of the workpiece. 
Regarding claim 6, Hosseini teaches wherein the material to be diced is at least one of silicon, silicon carbide, sapphire and semiconductor (refer to paragraphs 0013-0014: there is silicon and sapphire).

B. Rejections based on primary reference Gedvilas. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2944412 A1 to Gedvilas et al. (“Gedvilas”).
Regarding independent claim 7, Gedvilas teaches a stealth dicing method (i.e., see abstract: there is cutting further filamentation is discussed throughout written description), comprises:
generating, by a laser light source, a plurality of laser beams of different wavelengths (i.e., as discussed throughout written description there is a longer wavelength and a shorter wavelength that may be IR and UV, respectively), and adjusting a direction and a spot size of the plurality of laser beams to enable the plurality of laser beams to be vertically incident (i.e., as illustrated in Figure 1 the direction of the IR and UV are altered and the spot size is mentioned throughout specification that appears to be altered by the beam diameter and focus to be incident on the workpiece 11) upon a surface of material 11 to be diced;
generating a dynamic-equilibrium laser channel by means of self-focusing and defocusing effect of plasma (i.e., as per paragraph 0037 and throughout written specification there is plasma channel due to self-focusing and de-focusing); and
forming a plurality of light filaments of ultra-short pulses at a plurality of positions in the laser channel so as to realize the stealth dicing of the material to be diced, wherein the plurality of light filaments are connected spatially and form coherence stack at each connecting position so as to lengthen an entire length of the light filaments (i.e., this is explained supra and in paragraph 0037. It appears that both laser filamentations overlap therefore creating a filament that is easier to finally cut) in the material 11 to be diced.
	Regarding claim 8, Gedvilas teaches a pulse width of the light filament of ultra-short pulse is less than two picoseconds (i.e., as suggested throughout specification there may be an embodiment that has subpicosecond pulses).
	Regarding claim 12, Gedvilas teaches wherein the material to be diced is at least one of silicon, silicon carbide, sapphire and semiconductor (as stated in paragraph 0036 there is an embodiment that uses silicon).
Regarding claim 13, Gedvilas teaches wherein the material to be diced is at least one of silicon, silicon carbide, sapphire and semiconductor (as stated in paragraph 0036 there is an embodiment that uses silicon).
Prior-Art List
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0151380 A1: Figures 10-11 has a device with white light that contains many different wavelengths of light. This is applicable to present application’s independent claims 7 and 14. 
US 2007/0202619 A1: cover Figure and device has two wavelengths of light focused creating modified regions that overlap. This is applicable to present application’s independent claims 7 and 14.
US 2020/0101561 A1: cover Figure and device has polychromatic light that is focused into different areas of workpiece. This is applicable to present application’s independent claims 7 and 14.
US 2012/0255935 A1: teaches in Figure 2 of a spectrum of light using optical fibers. This is applicable to present application’s independent claims 7 and 14.
US 2016/0167166 A1: cover Figure teaches of multiple wavelength and focusing thereof. This is applicable to present application’s independent claims 7 and 14.

Allowable Subject Matter
Claims  9-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 9, wherein the plurality of laser beams comprise a red laser beam, a blue laser beam, a green laser beam and a yellow laser beam.
Claim 10 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 10, wherein the plurality of laser beams comprise a red laser beam, a blue laser beam, a green laser beam and a yellow laser beam.
Claim 11 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 11, wherein a wavelength of the blue laser beam is 400 nm, a wavelength of the blue green beam is 532 nm, a wavelength of the yellow laser beam is 600 nm, and a wavelength of the red laser beam is 700 nm.

Claim 14 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 14, a stealth dicing apparatus, comprises: a laser light source, a light beam adjuster, a mobile workbench, and a control system; wherein the laser light source is configured to generate a plurality of laser beams of different wavelengths; the light beam adjuster comprises an optical element and a focusing element, the optical element has an input end connected to an output end of the laser light source via fiber and is configured to adjust a transfer direction of the laser beam; the focusing element has an input end connected to an output end of the optical element, and is configured to adjust a spot size of the laser beam; the mobile workbench is configured to fix the material to be diced, and is movable in six directions; and the control system is connected respectively to the laser light source and the mobile workbench via a computer, and configured to control the laser light source and the workbench to communicate and coordinate with each other so as to perform: generating, by a laser light source, a plurality of laser beams of different wavelengths, and adjusting a direction and a spot size of the plurality of laser beams to enable the plurality of laser beams to be vertically incident upon a surface of material to be diced; generating a dynamic-equilibrium laser channel by means of self-focusing and defocusing effect of plasma; and forming a plurality of light filaments of ultra-short pulses at a plurality of positions in the laser channel so as to realize the stealth dicing of the material to be diced, wherein the plurality of light filaments are connected spatially and form coherence stack at each connecting position so as to lengthen an entire length of the light filaments in the material to be diced.
Claims 15-16 contain allowable subject matter, because they depend on the allowable subject matter of claim 14. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
21 October 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (A particular parameter must first be recognized as a result-effective variable before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation). 
        2 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation).